Citation Nr: 0126377	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  99-11 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for status post 
resection, right shoulder, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney-at-
law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
June 1991.  She also had unverified active duty for training 
with the Michigan Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned issues.  
In July 1999, the veteran's claims were transferred from the 
Detroit, Michigan RO to the St. Petersburg, Florida RO 
because the veteran relocated to Florida.  

In her April 1999 substantive appeal, the veteran requested a 
Travel Board hearing.  A letter was received by the RO from 
veteran's representative in December 2000, withdrawing the 
veteran's hearing request.  38 C.F.R. § 20.702(e) (2001).  

On VA examination in February 2000, the veteran was diagnosed 
to have major depression, chronic, recurrent, secondary to 
pain, injury and lifestyle changes.  This raises a question 
of whether the veteran may wish to pursue a claim for service 
connection of an acquired psychiatric disorder other than 
PTSD.  Such a claim has not been specifically made by the 
appellant, nor has the RO adjudicated it.  It is referred to 
the RO for appropriate action.


REMAND

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with her claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).

Although VCAA had not been enacted when the RO originally 
adjudicated the appellant's claim, the RO has notified the 
veteran of the provisions of the VCAA in March 2001.  

The veteran has claimed that she has PTSD as a result of 
service during the Persian Gulf War.  The stressor that she 
has reported involved a helicopter incident that allegedly 
occurred in March 1991.  The RO attempted to verify this 
incident through the United States Armed Services Center for 
the Research of Unit Records (USASCRUR), which was unable to 
verify the incident.  The veteran's own account of this 
incident has varied widely over time.  She has variously 
reported that she fell or jumped from a helicopter; that a 
helicopter crashed into a tent where she was housed; that she 
was working near a helicopter when another flew nearby and 
blew her 100 yards; that a helicopter fell on her; and that 
she suffered some kind of pulling episode in connection with 
a helicopter accident.  

The RO should inform the veteran of other potential sources 
of information that may serve to corroborate her involvement 
in any kind of helicopter accident or incident, including 
statements from the other members of her unit who were 
present.  In her stressor statement received in October 1998, 
the veteran gave names of six other people in her unit who 
were present and directly involved in the stressful incident.  
A seventh person in the unit was not present at the time, 
according to the veteran.  Although the veteran stated in her 
statement that her unit had denied that the helicopter 
incident ever happened, she may wish to contact one or more 
of the individuals she named as witnesses for statements 
corroborating the event.  Such statements must be certified 
under oath or affirmation.  38 C.F.R. § 3.200(b) (2001).  

If verification of the stressor is obtained, the veteran 
should be accorded a VA psychiatric examination to determine 
whether she meets the diagnostic criteria for a diagnosis of 
PTSD and, if so, whether it is at least as likely as not 
related to a verified stressor in service.  See 38 U.S.C.A 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).

As for the veteran's claim of an increased evaluation for her 
right shoulder disability, the veteran claims that her right 
shoulder disability is worse as she has more pain and it 
wakes her up in the middle of the night.  The veteran 
testified at a personal hearing in October 2000 that her 
right shoulder disability was worse than in 1996 when she was 
awarded a rating of 30 percent.  She again indicated that her 
right shoulder disability was worse during a magnetic 
resonance imagery (MRI) evaluation in April 2000.  The 
veteran had a MRI performed of the right shoulder by VA in 
February 2000 and again in April 2000.  After the MRI in 
February 2000, the examiner recommended additional imaging on 
the 3-Telsa magnet following inter-articular Gadolinium 
placement following orthopedic consultation.  The VA 
orthopedic surgical clinic also indicated that the veteran 
did not show for her appointment which was scheduled for the 
same day of her MRI.  The examiner indicated that the veteran 
should be scheduled for an appointment with the orthopedic 
surgical clinic after the MRI.  In April 2000, she underwent 
additional MRI testing and virtually the same remarks 
regarding her right shoulder disability were made.  Again, 
another VA examiner recommended additional imaging on the 3-
Telsa magnet following inter-articular Gadolinium placement, 
following orthopedic consultation.  It is not clear from the 
record if the veteran has undergone subsequent imaging on the 
3-Telsa magnet or whether or not she has undergone additional 
VA orthopedic consultation.  However, upon receipt of a 
substantially complete application for benefits, VA will make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate the claim.  The claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records from Federal agency or departmental 
custodians.  66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)).  If 
those subsequent examinations have been performed, the RO 
should make reasonable efforts to obtain them.  If they have 
not been performed, these examinations should be performed 
prior to final adjudication of this claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  In undertaking the development and 
notice herein, assure compliance with the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

2.  Ask the veteran whether she has had 
any medical or psychiatric treatment 
since October 2000.  For any private 
treatment, ask the veteran to provide 
appropriate releases.  Request all 
private treatment records for which the 
appellant provides releases, and 
associate with the claims file all VA 
treatment records of which she provides 
adequate identifying information.  If any 
development undertaken pursuant to 
information or releases provided by the 
appellant above is unsuccessful, 
undertake appropriate notification 
action.  

3.  Notify the veteran of corroborative 
evidence that may be submitted to verify 
her in-service stressor, to include 
statements from any of the six named 
individuals who allegedly were present 
and directly involved in the incident.  
Any such statement should be certified 
under oath or affirmation.  The RO should 
pursue all available avenues to assist 
the veteran in contacting any of the 
named individuals, if the veteran 
requests such assistance.

4.  Thereafter, if and only if 
corroboration of the stressor is 
received, the RO should prepare a list of 
the verified stressors and schedule an 
appropriate VA psychiatric examination.  
The claims file must be made available to 
and be reviewed by the examiner in 
connection with the examination.  The 
examiner should determine whether the 
veteran meets the diagnostic criteria for 
a diagnosis of PTSD and, if so, whether 
it is at least as likely as not related 
to any verified stressor in service.

If further testing, evaluation, or 
hospitalization for observation and 
evaluation is required in order to 
determine appropriate diagnoses and their 
etiologies, said evaluation should be 
done before finalization of the 
evaluation and before further 
adjudicative action.  The medical 
rationale for any opinion should be 
stated.

5.  The RO should request all VA 
treatment records since April 2000 
related to the veteran's right shoulder 
disability and if any, associate those 
records with the claims folder.

6.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of her right shoulder 
disability.  All indicated testing, to 
include specific range of motion studies 
(in degrees) should be performed.  The 
examiner is asked to describe all 
objective indica of pain or limitation of 
function.  The veteran's claims file, 
including this remand, must be available 
to the examining physician for review in 
connection with the examination of the 
veteran.  The examiner should determine 
whether there is weakened movement, 
excess fatigability, or incoordination 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the right 
shoulder is used repeatedly over a period 
of time.  This determination also should 
be portrayed, if feasible, in terms of 
the degree of additional range of motion 
loss due to pain on use during flare-ups.  
The examiner should indicate whether 
there is malunion of the humerus and if 
so, whether there is marked or moderate 
deformity.  Also, the examiner should 
indicate whether there is recurrent 
dislocation of the humerus at the 
scapulohumeral joint and if so, if the 
dislocation is indicative of frequent 
episodes or infrequent episodes.  If a 
scar is evident, the examiner should 
determine if it is painful, tender, or 
limits function of the right shoulder.

7.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001) is completed.  See 66 
Fed. Reg. 45,620, 45,5630-32 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R. § 3.159).

8.  Thereafter, review the claims file 
and readjudicate the claim.  If the 
claims remain denied, the veteran and her 
representative should be furnished an 
appropriate SSOC and given the 
opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


